MANDATE

THE STATE OF TEXAS

TO THE 365TH JUDICIAL DISTRICT COURT OF DIMMIT COUNTY, GREETINGS:

Before our Court of Appeals for the Fourth District of Texas on October 29, 2014, the cause upon appeal to
revise or reverse your judgment between

Lightning Oil Co., Appellant

V.

Anadarko E&P Onshore LLC f/k/a Anadarko E&P Co. LP, Appellee

No. 04-14-00152-CV and Tr. Ct. No. 14-01-12171-DCVAJA

was determined, and therein our said Court of Appeals made its order in these words:


     In accordance with this court’s opinion of this date, the trial court’s order
is AFFIRMED. It is ORDERED that costs of appeal be assessed against
appellant Lightning Oil Company.
WHEREFORE, WE COMMAND YOU to observe the order of our said Court of Appeals for the Fourth
District of Texas, in this behalf and in all things have the order duly recognized, obeyed, and executed.

WITNESS the Hon. Sandee Bryan Marion, Chief Justice of the Court of Appeals for the Fourth District of
Texas, with the seal of the Court affixed and the City of San Antonio on October 19, 2015.

                                                           KEITH E. HOTTLE, CLERK




                                                           Cynthia A. Martinez
                                                           Deputy Clerk, Ext. 53853
                                             BILL OF COSTS

        TEXAS COURT OF APPEALS, FOURTH DISTRICT, AT SAN ANTONIO

                                         No. 04-14-00152-CV

                                             Lightning Oil Co.

                                                       v.

                    Anadarko E&P Onshore LLC f/k/a Anadarko E&P Co. LP

     (NO. 14-01-12171-DCVAJA IN 365TH JUDICIAL DISTRICT COURT OF DIMMIT COUNTY)


TYPE OF FEE                  CHARGES          PAID            BY
CLERK'S RECORD                    $451.00     PAID            DAVID A. PALMER
MOTION FEE                          $30.00    E-PAID          BRUCE SPINDLER
MOTION FEE                          $10.00    E-PAID          SHAYNES MOSES
MOTION FEE                          $10.00    E-PAID          BRUCE SPINDLER
CLERK'S RECORD                    $365.00     PAID
REPORTER'S RECORD                $1,181.55    E-PAID          LANGLEY & BANACK, INC.
SUPREME COURT CHAPTER 51
FEE                                $50.00     E-PAID          BRUCE SPINDLER
FILING                            $100.00     E-PAID          BRUCE SPINDLER
STATEWIDE EFILING FEE              $20.00     E-PAID          BRUCE SPINDLER
INDIGENT                           $25.00     E-PAID          BRUCE SPINDLER


       Balance of costs owing to the Fourth Court of Appeals, San Antonio, Texas: 0.00


       Court costs in this cause shall be paid as per the Judgment issued by this Court.


     I, KEITH E. HOTTLE, CLERK OF THE FOURTH COURT OF APPEALS OF THE STATE OF
TEXAS, do hereby certify that the above and foregoing is a true and correct copy of the cost bill of
THE COURT OF APPEALS FOR THE FOURTH DISTRICT OF TEXAS, showing the charges and
payments, in the above numbered and styled cause, as the same appears of record in this office.

      IN TESTIMONY WHEREOF, witness my hand and the Seal of the COURT OF APPEALS for
the Fourth District of Texas, this October 19, 2015.

                                                            KEITH E. HOTTLE, CLERK



                                                            Cynthia A. Martinez
                                                            Deputy Clerk, Ext. 53853